department of the treasury internal_revenue_service te_ge eo examinations commerce street mc 4920dal dallas tx 501-dollar_figure date tax exempt and government entities ivi pipisiey release number release date aed te i wwe ode xx - date address - address taxpayer_identification_number person to contact identification_number contact telephone number org address certified mail dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated may 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective september 20xx the revocation of your exempt status was made for the following reason s you are not operating exclusively for any charitable purpose educational purpose or any other exempt_purpose our examination reveals that you are not engaged primarily in activities which accomplish charitable educational or other exempt purposes as required by sec_1_501_c_3_-1 your activities including your financial transactions more than insubstantially furthered non-exempt purposes contributions to your organization are no longer deductible under sec_170 after september 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending august 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations enclosure publication internal_revenue_service tax_exempt_and_government_entities_division te_ge eo examinations commerce street dallas tx date date org address certified mail - return receipt requested dear department of the treasury taxpayer_identification_number form tax_year s ended person to contact id number contact telephone number contact fax number we propose to revoke our recognition of your exempt status as an organization described in sec_501 of the internal_revenue_code we have enclosed our report of examination explaining why we are proposing this action if you accept our proposal please sign and return the enclosed form_6018 consent to proposed action - sec_7428 unless you have already provided us a signed form_6018 we will issue a final revocation letter determining you are not an organization described in sec_501 after the issuance of the final revocation letter we will publish an announcement that you have been deleted from the cumulative list of organizations contributions to which are deductible under sec_170 of the code if you do not respond to this proposal we will similarly issue a final revocation letter failing to respond to this proposal may adversely impact your legal standing to seek a declaratory_judgment because you may be deemed to have failed to exhaust administrative remedies if you do not agree with our proposed revocation and wish to protest our proposed revocation to the appeals_office of the internal_revenue_service then you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision this written request is called a protest for your protest to be valid it needs to contain certain specific information which generally includes a statement of the facts the applicable law and arguments in support of your position for the specific information needed for a valid protest please refer to page of the enclosed publication the examination process and page of the enclosed publication exempt_organizations appeal procedures for unagreed issues these documents also explain how to appeal an irs proposed action if you do submit a valid protest then an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication and publication explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process please note that fast tract mediation services referred to in publication generally do not apply after issuance of this letter you may also request that we refer this matter for technical_advice as explained in publication and an annual revenue_procedure please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical letter rev catalog number 34809f advice memorandum issued by the eo rulings and agreements function then no further administrative appeal will be available to you within the irs on this matter if you agreed with the proposed revocation or if you receive a final revocation letter you will be required to file federal_income_tax returns for the tax periods s shown above file these returns with the ogden service_center within days of the date you agreed with the revocation or the date of your final revocation letter whichever is sooner unless a request for extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns we will notify the appropriate state officials of the revocation in accordance with sec_6104 of the code currently only certain states are eligible to receive notification of proposed revocation actions you can call the person at the heading of this letter to find out if your state is eligible to receive a notice of revocation of your tax-exempt status you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter contact you if you write please provide a telephone number and the most convenient time to call if we need to thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx aug 20xx org legend org - organization name co-1 co-2 - companies xx - date city - city state - state issue sec_1 whether the tax-exempt status of an organization that was granted exemption under sec_501 and operates to manage funds and assets to be used for housing dining library technology and study facilities for students of co-1 in city state should be revoked whether revocation of the organization’s tax-exempt status should be applied retroactively facts the organization received determination_letter dated january 20xx recognizing it as an organization exempt under internal_revenue_code sec_501 according to its articles of incorporation the primary purpose of the organization is exclusively for charitable and educational_purposes including the provision of lodging dining library technological and related educational facilities for students of co-1 the organization is not a membership_organization it is governed by an independent board_of directors whom have not been compensated the organization receives funding from the rents received from students of co-1 each student who resides in the facility executes a lease fees for lodging and dining are based on comparable amounts charged for similar student housing at co-1 these costs are generally at or below cost co-1 sends out the invoices and collects the fees charged for a fee there are approximately rooms in this facility in addition to receiving housing fees from students which are intended to defray a substantial portion of the annual operating_expenses the organization solicits donations from co-1 alumni parents of students and other sources for capital expenses associated with capital improvements and to defray subsidies provided to needy students scholarships and grants have not been actualized to date the organization was formed as a mechanism to raise funds to improve the building’s modern educational needs of students by assuring their safety security and general well-being as prescribed by co-1 co-1’s plan for prominence in fraternity and sorority affairs announced their proposed co-1 standard policy for non-university owned fraternity chapter houses dated 20xx giving the fraternity houses two years to comply co- had discovered a great disparage between university and non-university housing non-university owned fraternities must meet the basic and fundamental standards for safety security maintenance and technology that exist on campus so that they may be form 886-acrev department of the treasury - internal_revenue_service page -1- form 886a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx aug 20xx org brought in line with university owned residential facilities per the university it is neither the intent nor the desire of the university to deprive the fraternities of their ability to govern themselves instead a collaborative partnership is envisioned to provide additional support in domains that are difficult for undergraduates to manage the organization is intended to benefit members of the co-2 and other men and women who are full time students of co-1 students who are members of the co-2 are given preference in the use of facilities but the library and study facilities are available to other students of the university although it is unclear how they would gain access due to the key system issue law sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the requlations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 of the requiations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes sec_1_501_c_3_-1 of the requlations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the promotion of education the presence of a single substantial nonexempt purpose can destroy the exemption regardless of the number or importance of exempt purposes 326_us_279 90_led_67 66_sct_112 am campaign acad v commissioner 92_tc_1053 see also old dominion form avrev department of the treasury - internal_revenue_service page -2- form 886a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx aug 20xx org box co inc v united_states f2d cir cert_denied 413_us_910 operating for the benefit of private parties who are not members of a charitable_class constitutes a substantial nonexempt purpose when an organization operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes am campaign acad v commissioner supra pincite6 revrul_76_336 addresses a nonprofit organization that was formed to provide housing for students of a college who was unable to provide adequate student housing and located in a community in which suitable housing is not otherwise available the organization was formed by community leaders in response to studies by staff members of the college and the community leaders that determined that the community in which the college was located did not have suitable housing available at a reasonable affordable rent to meet the needs of the students the college itself provided no housing facilities because it is financially unable to do so the organization operated a housing facility for students adjacent to the college campus all students of the college were eligible to apply for the housing on these facts the service stated the organization is both helping the college which is unable to provide adequate student housing to fulfill its education purposes and aiding the students to attain an education the organization provides needed student housing that is not otherwise available and all students who attend the college are eligible to apply for residence revrul_60_367 addresses contributions made to a college for the purpose of acquiring or constructing a housing facility for use by a designated fraternity constituted allowable deductions by the donors in computing their taxable_income in the manner and to the extent provided in sec_170 of the internal_revenue_code the contemplated housing will be owned by the college and will be rented to fraternity members either as fraternity groups or as individual students but leases will be for short-term periods then rentals in either case will be substantially equivalent to the rentals charged for comparable housing facilities in the college dormitories the effect of designation by a donor as to the fraternity house for which his gift is to be used must not be such that his gift is for the benefit of the fraternity rather than for the benefit of the college therefore the college must as the result of the gift have the attributes of ownership in respect of the donated property and its rights as an owner must not as a condition of the gift be limited by conditions or restrictions which in effect make a private group the beneficiary of the donated property the college should as an owner be free to use the property acquired with the gift as it future policy suggests or requires form avrev department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury- internal_revenue_service 20xx aug 20xx org revrul_64_118 provides that an organization does not qualify for exemption from federal income_taxation under sec_501 as an education organization where its primary activity is to furnish on a rental basis a chapter house to a fraternity which is composed of students in this case the organizations primary activity was the operation and maintenance of a chapter house adjacent to the university which leased to the members of the local chapter receipts were derived from donations loans and rental payments its principal expenditures were incurred in improving and maintaining the chapter house alumnae chapter beta of clovia v commissioner t c memo the court ruled against rev_rul in that the material facts were different that is all students who attended the college were eligible to apply for residence and the college provided no housing facilities because it was not financially able to do so r l phinney district_director of internal revenue appellant v j chrys dougherty et ux appellees 307_f2d_357 which stated that the facts show that substantially_all of the organizations funds have been used for the purpose of acquiring and maintaining a chapter house and leasing it to a local chapter of a fraternity it is true that in a sense you have a connection with education but a substantial function is to aid a group of students combined in a social_club it has long been the position of the service that college fraternities are not exempt educational organizations but are primarily social clubs it concluded that where the predominant activity is the acquisition improvement or maintenance of a chapter house the other activities must be regarded as incidental the purpose of serving the purely social purposes of the fraternity cannot be said to be minor and incidental to its broader educational_purposes taxpayer’s position the organization believes that it is entitled to exemption under sec_501 as indicated in its application_for exempt status filed in 20xx that is its function would be to provide university housing for students at co-1 and related academic support during the determination_letter process the irs raised the question whether sec_501 status would be more appropriate to which the organization responded by its letter dated april 20xx thereafter the irs issued its determination that organization would qualify under sec_501 and contributions would qualify under sec_170 based on this determination it is exempt under sec_501 the organization stated that co-1 has adopted a plan for prominence of fraternities and sororities the plan which closely regulates the activities and facilities of all co-1 non-university owned fraternities and sororities including the housing facilities occupied by fraternity and sorority members further the organization states the plan makes it clear that non-university owned fraternity houses and land are under the complete control of the university and are considered to be an integral part of the form 886-a rev department of the treasury - internal_revenue_service page -4- form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20xx aug 20xx org university's academic and non-academic standards the organization removed all social functions and established that it is exclusively an educational_organization the organization states that an organization which provides residences for university students on a non-profit basis does qualify as engaged in an educational function is shown by comparison to co-1’s provision of residential facilities to its general student body the organization cites revrul_81_225 stating that the irs taxes the income from assets based on who exercises control_over the asset rather than upon who holds legal_title to the asset the investor-control doctrine this is evidence that co-1 has control_over non-university fraternity housing based on the plan of prominence of fraternities government’s position based on the facts of the examination the organization does not qualify for exemption since the primary activity is concerned with the operation and maintenance of a chapter house adjacent to the university which is leased to the members of the local chapter and to other full time students upon vacancy receipts are derived from rental payments donations and loans from the university its principal expenditures are incurred in improving and maintaining the chapter house operating the chapter house may arguably benefit the public in the education of co-1 students the fact remains that the organization is not primarily an educational_institution although the purpose in sec_1_501_c_3_-1 defines education as the instruction and training of the individual for the purpose of improving or developing his or her capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community the organization implies that since it is providing housing needs for students of co-1 that it too should receive the same exempt status of sec_501 as the university the courts and internal revenue rulings have consistently found this not to be the case although the organization has two separate entities delta association and co-2 to handle all fraternity issues the organization consists of the chapter house for co-2 it is known on campus as the co-2 house it is supported by alumni of the co-2 to state the organization furthers housing and academic interests of all students at co-1 is not supported by the facts beta of clovia v commissioner the court ruled that the college provided no housing facilities because it was not financially able to do so that is clearly not the case for co-1 in fact under co-1’s plan for prominence it appears co-1 would prefer owning all of the fraternity houses in alumnae chapter regardless the courts have consistently found that providing living and dining are not an exempt_purpose neither is the operation and maintenance of a chapter house furthering an exempt_purpose the organization has used rev_rul and form arev department of the treasury - internal_revenue_service page -5- form a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx aug 20xx org revrul_60_367 to support its position however both are clearly not the facts in this case in revrul_76_336 the case is one where the college could not afford to provide any student housing that is not the case with co-1 org has the capacity to house approximately students where co-1 houses over big_number students in revrul_60_367 the concerned party is a college org equates itself as part of co-1 thus its sec_501 designation which is not accurate the residences furnished by co-1 are an insubstantial part compared to its primary purpose that is to educate the students org is not an exclusive educational_organization rather it merely provides residence to students of co-1 its purpose statement states it is to manage funds and assets to be used for housing dining library technology and study facilities for students of co-1 in city state in other words its primary activity is the operation and maintenance of a chapter house it also states it will provide scholarships to needy students however to date that has not happened if it ever does provide scholarships that would be an exempt_purpose for educational needs but it is not currently a factor in rev_rul it clearly states that for an organization to qualify for but where the predominant activity is the acquisition improvement exemption it must be both organized and operated exclusively for one or more of the purposes specified under statute an organization may be formed for the purpose of promoting the education of the members of a local chapter of a fraternity but in order to qualify for exemption the purposes and activities must be educational within the contemplation of the statue and must be without any substantial noneducational purpose or activity or maintenance of a chapter house incidental activities concerned with the cultural development of students are not sufficient to bring the organization within the classification of an educational_organization described in sec_501 therefore as stated in the revenue_ruling an organization whose predominant activity is the acquisition improvement or maintenance of a fraternity chapter house does not qualify for exemption as an educational_organization within the meaning of sec_501 because the fraternity is not itself an educational_organization assisting in the acquisition and maintenance of a chapter house is not educational in nature it has long been the position of the internal_revenue_service that college fraternities are not exempt educational organizations org has taken the step to try and separate itself from the fraternity by using separate entities as listed above however org cannot overcome the fact that it is the chapter house for the fraternity and is recognized by co-1 in its literature as such this is similar to the facts presented in r l phinney v j chrys dougherty where the organization failed to meet the operational_test that is its predominant activity was for the acquisition improvement or maintenance of a chapter house phinney also stated that the organization did not lease the facilities to the chapter purely as an investment to obtain funds for education purposes therefore it concluded that contributions used to acquire and maintain the facilities did not constitute an investment in actuality form acrev department of the treasury - internal_revenue_service page -6- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx aug 20xx org as for org’s argument using revrul_81_225 which address who possesses the ownership of mutual_fund shares held by life_insurance_companies with wraparound annuity_contracts the organization seems to allude to the fact that co-1’s plan for prominence of fraternities is evidence of university control_over non-university fraternity housing is equal or more than equivalent to the control that exists if the university were to hold title to the housing under org’s reasoning this would make org exempt for educational_purposes like co-1 however org does retain legal_title to this fraternity house and two co-1 is not forcing org to abide by its fiduciary responsibility to its students however if org wants to house university students it must abide by their rules this is typical of any university's requirements it does not grant to org the same exempt status as co-1 conclusion based on the foregoing reasons the organization does not qualify for exemption under sec_501 and its tax exempt status should be revoked issue law sec_7805 provides that the secretary may prescribe the extent if any to which any ruling including any judicial decision or any administrative determination other than by regulation relating to the internal revenue laws shall be applied without retroactive effect revproc_98_1 r b provides that except in rare or unusual circumstances the revocation or modification of a letter_ruling will not be applied retroactively to the taxpayer for whom the letter_ruling was issued or to a taxpayer whose tax_liability was directly involved in the letter_ruling provided that there has been no misstatement or omission of material facts the facts at the time of the transaction are not materially different from the facts on which the letter_ruling was based there has been no change in the applicable law the letter_ruling was originally issued for a proposed transaction and the taxpayer directly involved in the letter_ruling acted in good_faith in relying on the letter_ruling and revoking or modifying the letter_ruling retroactively would be to the taxpayer's detriment taxpayer’s position the organization claims that it meets the five criteria to obtain equitable relief under sec_7805 on the basis that it operated under the good_faith belief that it qualified as an educational and charitable_organization under sec_501 of the code form acrev department of the treasury - internal_revenue_service page -7- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the ‘treasury - internal_revenue_service 20xx aug 20xx org government’s position sec_7805 relief should be granted in this case the organization clearly stated in its letter dated april 20xx to the internal revenue service’s determination unit that it was formed as a separate_entity from the fraternity where no funds would be used for social or fraternal purposes further it associates itself with co-1 to establish its educational purpose it states that co-1 closely regulates fraternity housing and the application attaches publications of co-1 that establishes both academic requirements for members and requirements for provision of housing to co-1 students as stated the university does not permit students to reside in fraternity related housing unless the housing meets co-1 standard criteria which includes satisfaction of all health and safety codes this is a standard fiduciary responsibility of any university to its students for the organization to state that this was the reason for establishing org in order to make the substantial capital improvements that were needed to meet the modern educational needs of co-1 students and to secure their safety security and general well being is putting itself on the same level as co-1 in establishing its exempt status org fails to meet the educational purpose as it is not the university who does provide educational instruction to its students however it is not the responsibility of the organization due to the determination units failure to grasp that point conclusion based on the foregoing the organization is entitled to sec_7805 relief effective date of revocation is september 20xx form acrev department of the treasury - internal_revenue_service page -8-
